DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/14/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references have been considered except for the ones that have been crossed off.  It is noted that applicant indicates that the crossed off reference could be found in 15/620411, 15868450, 15868459, 15868469 and 17213579, however they were not found in these applications.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer by administering at least one immune checkpoint inhibitor and at least one retinoid (RAR) active agent, wherein the immune checkpoint inhibitor comprises an antibody specific for at least one of CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40, and wherein the at least one RAR active agent is RARalpha antagonist BMS614, does not reasonably provide enablement for  methods of treating cancer by administering at least one immune checkpoint inhibitor and at least one retinoid (RAR) active agent, wherein the immune checkpoint inhibitor comprises an antibody specific for at least one of CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40, and wherein the at least one RAR active agent is RARalpha antagonist BMS614 and a second RAR active agent wherein the second RAR active agent is a RARgamma selective agonist wherein the RARgamma selective agonist is LY2813631.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant claims and discloses methods of treating cancer by administering at least one immune checkpoint inhibitor and at least one retinoid (RAR) active agent, wherein the immune checkpoint inhibitor comprises an antibody specific for at least one of CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40, and wherein the at least one RAR active agent is RARalpha antagonist BMS614  and further comprising an RARgamma selective agonist wherein the RARgamma selective agonist is LY2813631.  
The state of the art shows that LY2813631 is a RARgamma antagonists.  See Chambers et al Osteoarthritis and Cartilage vol. 21. Suppl. 1 p. S289 Abstract No. 565 (4/2013) and Norman et al Osteoarthritis and Cartilage vol. 21. Suppl. 1 p. S287 Abstract No. 562 (4/2013).  Applicant claims that LY2813631 is a RARgamma agonist.  Since the state of the art shows that LY2813631 has antagonistic functions and since applicant has not provided any working examples to show that compound has agonistic functions, it is the Examiner’s position that one of skill in the art would undergo under experimentation to make and/or use the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al US 2014/0086909 in view of Appendix A, Oehlen et al US 20150164907, Xu et al US 2013/0324520, Podack et al WO 2015/131176 (priority to 2/28/2014) and Chan et al WO 2015/103037 (priority to 1/2/14).
Lu et al discloses retinoic acid compounds, such as LG 100754 and PA 452 (Fig 10D), BMS 19561? (last number is not readable) (Fig 2B, second compound, in panel f of this figure) and CD666 (Fig 2B, panel c) for the treatment of cancers.  As seen by Appendix A the second compound in panel f has the same structure as BMS614.   The reference also discloses that these compounds can be combined with other anti-proliferative agents (para. 10 and 113-122).  These other anti-proliferative agents include a few antibodies, but none of the antibodies in the current claims.  
The only difference between the instant invention and the reference (1) is the combination with at least one immune checkpoint inhibitor wherein the immune check point inhibitor is an antibody specific for CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40 and (2) the combination with RAR gamma selective agonists CD437, CD666 and/or RXR antagonists of HX 531, PA 451, PA 452, LG 100754 and UVI 3003.
Antibodies to CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40 are well known in the art and their use for the treatment of cancers is also known in the art.  See Podack et al page 11, lines 5-15 and entire reference) and Chan et al  (para. 13, 95, summary and entire reference).
Oehlen et al discloses that CD 437 is used in the treatment of cancers (para 17, 169, summary and entire reference).
Xu et al discloses that HX 531, PA 451, PA 452, LG 100754 and UVI 3003 (pages 18-20 and page 16, structure VI-o where R3 of OR and R is nC5H11) are used in the treatment of cancers (summary and entire reference).
                Since Lu et al discloses the combination use of BMS614 with other anti-proliferative agents wherein some of these agents are antibodies and since antibodies to CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40 are well known in the art for the treatment of cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMS614 with antibodies to CTLA-4, PD-1, TIM-3, LAG-3, PD-L1, B7-H3, B7-H4, BTLA, ICOS, or OX40 with the expected benefit of treating cancers.  Additionally, since Lu et al discloses that CD666, PA 452 and LG 100754 are also anti-proliferative agents for the treatment of cancer, the combination of these with BMS 614 and the aforementioned antibodies would also have been obvious.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Similarly, since Oehlen et al and Xu et al disclose the compounds which read on applicant’s CD 437, HX 531, PA 451, PA 452, LG 100754 and UVI 3003 are known in the art for the treatment of cancers, the use of any of those compounds with the compound BMS 614 of Lu et al is also obvious because the compounds are used for the treatment of cancers and Lu et al clearly suggests the combination of anti-proliferative agents.  




Claims 1-2, 5-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacher et al WO 2017201200 in view of Lu et al US 2014/0086909, Oehlen et al US 20150164907, Xu et al US 2013/0324520
Thacher et al discloses methods of treating cancers using RAR alpha antagonists such as BMS 195614 (aka BMS 614) wherein the method can be a combination of said antagonists and a second chemotherapeutic agents or immune checkpoint antibodies, wherein the antibodies are to OX40, LAG3, ICOS, PD-1, CTLA4 and PD-L1 (summary, para 12,-14, 36, 70, 74 and entire reference).       
The only difference between the instant invention and the reference is the actual combination of the RAR alpha antagonist and the immune checkpoint antibody and the combination with RAR gamma selective agonists CD437, CD666 and/or RXR antagonists of HX 531, PA 451, PA 452, LG 100754 and UVI 3003.
Lu et al discloses retinoic acid compounds, such as LG 100754 and PA 452 (Fig 10D), BMS 19561? (last number is not readable) (Fig 2B, second compound, in panel f of this figure) and CD666 (Fig 2B, panel c) for the treatment of cancers.  As seen by Appendix A the second compound in panel f has the same structure as BMS614.   The reference also discloses that these compounds can be combined with other anti-proliferative agents (para. 10 and 113-122).  These other anti-proliferative agents include a few antibodies, but none of the antibodies in the current claims.  
Oehlen et al discloses that CD 437 is used in the treatment of cancers (para 17, 169, summary and entire reference).
Xu et al discloses that HX 531, PA 451, PA 452, LG 100754 and UVI 3003 (pages 18-20 and page 16, structure VI-o where R3 of OR and R is nC5H11) are used in the treatment of cancers (summary and entire reference).
                Since Thacher et al discloses methods of treating cancers using a combination of RAR alpha antagonists such as BMS 195614 (aka BMS 614), a second chemotherapeutic agents or immune checkpoint antibodies, wherein the antibodies are to OX40, LAG3, ICOS, PD-1, CTLA4 and PD-L1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMS614 with the aforementioned antibodies with the expected benefit of treating cancers.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Similarly, since Oehlen et al and Xu et al disclose the compounds which read on applicant’s CD 437, HX 531, PA 451, PA 452, LG 100754 and UVI 3003 are known in the art for the treatment of cancers, the use of any of those compounds with the compound BMS 614 of Thacher et al is also obvious because the compounds are used for the treatment of cancers and Thacher et al clearly suggests the combination of anti-proliferative agents.  Additionally, since Lu et al discloses that CD666, PA 452 and LG 100754 are also anti-proliferative agents for the treatment of cancer, the combination of these with BMS 614 and the aforementioned antibodies would also have been obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-24 of U.S. Patent No. 9907768. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope. Specifically, the scope of the claims in the patent is broader in that it includes other RARalpha selective antagonists.




Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-20 of U.S. Patent No. 10,231,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope. Specifically, the scope of the claims in the patent is broader in that it includes other RAR active agents.  The patent claims are directed to methods of potentiating CAR-MIC cancer immunotherapy and it is the Examiner’s position that this reads on treatment of the cancer.



Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-14 and 17-20 of U.S. Patent No. 10,471,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope. Specifically, the scope of the claims in the patent is broader in that it includes other RAR active agents.  The methods in the instant set of claims uses the term “comprising”, thus the method is not limited to the specific components recited in claim 1 and can include other components, such as cells as per the patent claims.




Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-20 of U.S. Patent No. 10,485,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope. Specifically, the scope of the claims in the patent is broader in that it includes other RAR active agents.  The methods in the instant set of claims uses the term “comprising”, thus the method is not limited to the specific components recited in claim 1 and can include other components, such as cells as per the patent claims.




Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-15 and 17 of U.S. Patent No. 10,213,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope. Specifically, the scope of the claims in the patent is broader in that it includes other RAR active agents.  The patent claims are directed to methods of potentiating CAR-MIC cancer immunotherapy and it is the Examiner’s position that this reads on treatment of the cancer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643